Title: James Madison to Richard Rush, 15 March 1831
From: Madison, James
To: Rush, Richard


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Mar. 15th. 1831
                            
                        
                       
                        I thank you, my dear Sir, for the Gazette kindly put under cover to me. It derives particular interest from
                            the Columns subscribed "Temple." I had seen the preceding publication, bearing that fictitious name, with a ready
                            inference of the real one.
                        The general character of the Whig party in England is as eloquently painted as the position &
                            perplexity of its leaders now in power, are accurately delineated. There is certainly too much nobility, tho’ it be Whig
                            nobility, in the administration, to flatter the popular hopes; and too much of the spirit of the Cast, in the head of it,
                            to meet that of the nation, on any ground on which Reform can be stationary. Much however, will depend, for a time at
                            least, on external experiments & examples. The Government in its actual form of King Lords & Commons is
                            stronger in the opinions & feelings of the people, than that of any of the absolute Monarchies; and tho’ not so
                            strong as these, in its military establishment, (as long as the materials of such Establishments can be relied on) it is
                            more so in the moral & political apparatus which upholds it. A little time will substitute certainty for
                            conjecture, as to the course which the Pilot will steer. Whether little or much will be required to determine the port to
                            be finally entered is less certain.
                        We were disappointed as well as sorry to hear of your migration in a Northern direction, before, with Mrs.
                            Rush, you had made your promised trip in the opposite one. The distance however is not such as to make us dispond of that
                            gratification. In the mean time Mrs. Madison unites in renewed assurances to you both, of our affectionate remembrances,
                            and of all our best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    